United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.P., Appellant
and
OFFICE OF PERSONNEL MANAGEMENT,
EMPLOYEE & LABOR RELATIONS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-638
Issued: May 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 31, 2013 appellant filed a timely appeal from a November 5, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit a Form CA-1032 as requested.
FACTUAL HISTORY
This case has previously been before the Board. In a November 15, 2006 decision, the
Board affirmed a September 29, 2005 OWCP decision finding that appellant failed to establish
1

5 U.S.C. § 8101 et seq.

that he sustained a recurrence of disability on or about May 5, 2003 causally related to his
accepted employment injuries of January 11, 1995.2 The factual history of the case as set forth
in the Board’s decision is incorporated herein by reference.3
On October 1, 2012 OWCP informed appellant that federal regulations required him to
provide an affidavit of any earnings or employment during the previous 15 months and that a
Form CA-1032 was enclosed for that purpose. It notified him that he had to completely answer
all questions on the form and return it within 30 days or his benefits would be suspended. The
letter was sent to appellant’s address of record. He did not respond.
In an informational letter also dated October 1, 2012, OWCP informed appellant that the
yearly updated forms he submitted for years 2009, 2010 and 2011 were not the original forms
mailed to him every year on his birthday month.4 It advised that the duplicate copies were not
sufficient for their purposes as the forms were considered legal documents and could not be
duplicated. OWCP requested that appellant compete CA-1032 forms enclosed for 2009, 2010
and 2011 in their entirety and sign with his original signature. It noted that the original 2012
form would also need to be completed in its entirety and signed as well. Appellant was
requested to return the forms within 30 days or his benefits would be suspended. He did not
respond.
By decision dated November 5, 2012, OWCP suspended appellant’s compensation
benefits, effective November 18, 2012, for failing to submit the 2012 CA-1032 form as
requested. It noted that, if appellant completed and returned an enclosed copy of the CA-1032
form, his compensation benefits would be restored retroactively to the date suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.5

2

Docket No. 06-338 (issued November 15, 2006); petition for recon. denied (issued April 17, 2007).

3

The record reflects that appellant, a program analyst (retired), sustained several employment injuries which have
been combined and placed in the current claim. These include a May 15, 1992 traumatic injury accepted for medial
meniscus tear of right knee; a January 11, 1995 traumatic injury accepted for right affections of shoulder; anterior
horn of medial meniscus right knee, left knee contusion and depression; and a March 5, 2000 occupational disease
claim accepted for bilateral carpal tunnel syndrome. Other conditions subsequently accepted include mild erectile
dysfunction compounded by psychogenic erectile dysfunction. OWCP authorized surgery and paid appropriate
benefits for: right knee tear of the medial meniscus -- internal derangement on October 13, 1992; chondromalacia
left patella on July 16, 1996; right shoulder impingement syndrome on September 24, 1196; right carpal tunnel
release on April 6, 2000; right median nerve repair/neuroma right hand on November 15, 2001; ulnar nerve
neuropathy left elbow/left carpal tunnel release on September 27, 2002; and left shoulder arthroscopy with
debridement on December 2, 2003.
4

CA-1032 and EN1032 forms cover the period 15 months prior to the date appellant completes and signs the
form. The record contains facsimile of forms completed by appellant on November 15, 2010 and October 31, 2011.
5

5 U.S.C. § 8106(b).

2

Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.6 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.7
ANALYSIS
On October 1, 2012 OWCP provided appellant with a Form CA-1032 and explained that
federal regulations required him to complete it and answer all questions concerning his
employment or earnings. It properly notified him that, if he did not completely answer all
questions and return the statement within 30 days, his benefits would be suspended. Appellant
did not respond prior to the November 5, 2012 OWCP decision.
On appeal, appellant stated that he had not been at his Florida residence since
November 7, 2012, due to the unexpected passing of a family member, and he did not receive the
forwarded mail until two to three weeks later. The record reflects that OWCP properly sent the
letter and forms to appellant’s address of record.8 Appellant did not respond or otherwise advise
OWCP of his circumstances. Furthermore, he did not return a completed CA-1032 form to
OWCP within the time period allowed. Appellant also contended that the suspension of his
benefits violated due process, citing Mathews v. Eldridge, 424 U.S. 319 (1976). The court in
Eldridge held that a claimant who was in receipt of benefits could not have those benefits
terminated without procedural due process. Unlike the claimant in Eldridge, appellant’s benefits
were not terminated but were suspended until such time he submitted a completed and signed
CA-1032 form to OWCP. The Board notes that OWCP followed its procedures to suspend
benefits when a claimant fails to complete and submit a CA-1032 form within 30 days.
Appellant further contends that his previously submitted CA-1032 forms for 2009 and 2010
should not be denied legal effect, as noted in OWCP’s October 1, 2012 letter, as an electronic
transmission, including a facsimile copy of a hand-signature, is a valid form of authentication.
OWCP’s October 1, 2012 letter pertaining to the CA-1032 forms for the years 2009 to 2011
however was only an informational letter. Appellant’s benefits were suspended based on his
failure to complete the 2012 CA-1032 form.

6

20 C.F.R. § 10.528.

7

Id.; see also id. at § 10.525.

8

Under the mailbox rule, it is presumed, absent evidence to the contrary, that a notice mailed to an individual in
the ordinary course of business was received by that individual. See Joseph R. Giallanza, 55 ECAB 186 (2003);
A.C. Clyburn, 47 ECAB 153 (1995). The record is devoid of any correspondence from appellant informing OWCP
that his mail was being forwarded due to a family emergency.

3

Based on the evidence of record,9 the Board found that OWCP properly suspended
appellant’s compensation benefits pursuant to 20 C.F.R. § 10.528.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board is limited to review of evidence that was before OWCP at the time of the November 5, 2012
decision. 20 C.F.R. § 501.2(c)(1). Evidence submitted by appellant after OWCP’s November 5, 2012 decision
cannot be considered by the Board.
10

J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189 (1997).

4

